ACCEPTED
                                                                            03-14-00661-CV
                                                                                   3722124
                                                                  THIRD COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                                                        1/9/2015 5:32:03 PM
                                                                          JEFFREY D. KYLE
                                                                                     CLERK
                         Cause No. 03-14-00661-CV

Devvy Kidd, John Kidd, M.J. Shadden,     )                  FILED IN
                                                     3rd COURT OF APPEALS
John Cole, R.M.Dailey, Tracy Stephens,   )               AUSTIN, TEXAS
Patricia Stroyick, Dorothy Morrow,       )           1/9/2015 5:32:03 PM
Charles Morrow, Amy Williams,            )             JEFFREY D. KYLE
David Williams, Norman Kuehn,            )                   Clerk

Elizabeth Theiss, Rebecca Gutierrez,     )
Marie Nugent, Steve G. Crutchfield,      )
Linda A. Crutchfield, Kendall C. Palmer, )
MA Kirk, Kaydene Jordan, Bobby Jordan, )
Tom Brazen, David J. Allen,Patt Allen,   )
David Scot Houlette,Denis Lullenkamp,    )   IN THE COURT OF
Kathy Lullenkamp, China Lanier           )
Donna Lee Wilson, Julia Nathan, M.D.,    )   APPEALS, THIRD
Giselle Ellis, Gerald Sawyer,            )
Beverely Hickman, Thomas Hickman,        )   DISTRICT OF TEXAS
Cindy Carriger, Deborah Wiseman,         )
Newly Sage, Russell Sage, Beth Biesel,   )
Lacy Crary, Dardine Roedel,              )
Harold Boenig, Joyce Kelley,             )
Brenda Denholm, Michael Denholm,         )
Mark Atkins, Robert Paul,                )
Thelma Taormina, Nick Taormina,          )
Sherman Rogers, Judy Chambers,           )
Wayne Chambers, Jeffrey Emrich,          )
Jill Freidman, Dolores Bolock,           )
Bruce Bolock, Jackqulyn Bodenstedt,      )
Twyla Parsons, Amanda M. Voelkel,        )
Michelle T. Voelkel, Nell Reynolds,      )
Stanley Reynolds, Katrina Evenhouse,     )
Randall Evenhouse, Patricia Ignazio,     )
Joseph lgnazio, Gina Gentile,            )
James Gentile, John Tyson,               )
Steve Gagnon, Thomas Bailey,             )
Alfreda Ballard, James Benge,            )
Linda Rund, Frank Harriss,               )
Sam Harris, Lysbeth Warneke,             )


                                     -1-
Ralph Shawver, Shelley McCoy,                )
Brian Dansby, Mo Bond, David Bond,           )
John Buffa, Melissa Gochnour,                )
Jeffrey Gochnour, Amy Watkins,               )
Donald Anderson, Carol Dean,                 )
Michelle Guy, Terry Guy,                     )
Evelyn Montalvo, Abel Montalvo,              )
Gay Armstrong, Dave Armstrong,               )
Diane Wilson, John Wilson,                   )
Beatrice Worley, Lawrence Worley,            )
Eva Finegan, Patti Glass, Ken Glass,         )
Dagne Florine, Ph.D., Cynthia Wilkes,        )
Michael Wilkes, Lolly Nayola,                )
John Tweedell, Carolynne Tweedel,            )
Marita Segal, Howard Segal, Rita Trauth,     )
Dr. Christopher Trauth, Toni White,          )
Janice Pearson, Ricky Pearson,               )
JoAnn Louise Zant, Nathan Lloyd Zant,        )
Hoi Heldt, Rochelle Wilkes, Corey Wilkes,    )
Daryl Hampton, Kathleen Grimes,              )
Brian Grimes, Cindy Schafer,                 )
Mary Stayton, Ellen Mickle, Ingrid Stassi,   )
Joe Stassi, Gaye Haehnel, Billy Haehnel,     )
Erin Konkel, Nancy Lochridge,                )
Byron Lockridge, Gemi Powell,                )
Gregory Johnson                              )
                                             )
      Plaintiffs,                            )
                                             )
            v.                               )
                                             )
Texas Public Utility Commission,             )
                                             )
      Defendant.                             )
                                             )




                                       -2-
                    MOTION FOR EXTENSION OF TIME


      Pursuant to TRAP 10.5, Appellant requests an extension of two weeks to

correct certain technological deficiencies in its brief filing which were noted by the

court staff today. Appellant's counsel currently does not have the technologies in

place to correct these deficiencies, and will be out of the country from the original

due date of January 12, 2015 until January 19, 2015. Appellant respectfully

requests an extension until January 26, 2015 to file its brief to give ample time to

obtain the necessary technologies and correct the deficiencies. No previous

extensions have been granted

      This motion is filed not for the purpose of delay, but in the interest of justice.


                                        ReEZ1nll7l
                                        Roger B. Borgelt
                                        Borgelt Law
                                        614 S. Capital ofTexas Hwy.
                                        Austin, TX 787 46
                                        0: 512.600.3467
                                        Mobile: 512.870.7533 NO FAX
                                        SBN:02667960
                                        E: roger@borgeltlaw.com




                                          -3-
                       CERTIFICATE OF CONFERENCE
I certify that I reasonably attempted to confer, with all other parties regarding the
merits of this motion and to determine whether those parties oppose this motion,
and that no one had objected at the time of filing.




                          CERTIFICATE OF SERVICE
I certify that on the 9th day of January, 2015, a true and correct copy of the

foregoing instrument was served on all parties below by electronic or regular first

class mail.



                                        Roger B. Borgelt


Kellie E. Billings-Ray
Assistant Attorney General
kellie.billings-ray@texasattorneygeneral.gov
Environmental Protection Division
Office of the Attorney General
P.O. Box 12548, MC-066
Austin, Texas 78711
      Attorney for Public Utility Commission

Jason M. Ryan
Assistant General Counsel
CenterPoint Energy Service Company LLC
1111 Louisiana Street
Houston, Texas 77002

                                          -4-
Tele: 713.207.7261
Fax: 713.574.2261
jason.ryan@centerpointenergy.com
Dale Wainwright
dale.wainwright@bgllp.com
W. Stephen Benesh
steve.benesh@bgllp.com
Davison W. Grant
davison.grant@bgllp.com
BRACEWELL & GnJLIANI LLP
111 Congress Avenue, Suite 2300
Austin, Texas 78707-4061
Tele: (512) 472-7800
Fax: (800) 404-3970

Attorneys for CenterPoint Energy Houston Electric, LLC

JoAnn Biggs                               Patrick Pearsall
Cortney C. Thomas                         DUGGINS WREN MANN & ROMERO
                                          P.O. Box 1149
VINSON & ELKINS LLP                       Austin, Texas 78767
2001 Ross Avenue, Suite 3700              ppearsall@dwmrlaw.com
Dallas, Texas 75201-2975                  Tele: 512-744-9300
jbiggs@velaw.com                          Fax: 512-744-9399
cthomas@velaw.com
Tele: 214-220-7735                        Rhonda Colbert Ryan
Fax: 214-999-7735                         American Electric Power Company
Attorneys for Oncor Electric Delivery Co. 400 W. 15th Street, Ste. 1500
                                          Austin, Texas 78701
                                          Tele: 512-481-3321
Patrick R. Cowlishaw                      Fax: 512-481 -4587
Stephanie C. Sparks                       Attorneys for AEP Texas Central
                                          Company and AEP Texas North
JACKSON WALKER L.L.P.                     Company
901 Main Street, Suite 6000
Dallas, Texas 75202
Tele: 214-953-6000
Fax: 214-953-5822


                                    -5-
pcowlishaw@jw.com
Scott Seamster
Corporate Counsel
State Bar No. 00784939
Texas-New Mexico Power Company
225 E. John Carpenter Fwy, Suite 1500
Irving, Texas 75062
Tele: 469-484-8577
Fax: 469-484-8033
scott.seamster@pnmresources.com

Attorneys for Texas-New Mexico Power Company




                                        -6-